Citation Nr: 0724290	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-35 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for tooth decay, claimed as 
secondary to service-connected gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from June 1949 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

The veteran's tooth decay is not a result of loss of bone 
through trauma or disease such as osteomyelitis, nor is it 
proximately due to or related to his service-connected GERD.


CONCLUSION OF LAW

Service connection for tooth decay, claimed as secondary to 
service-connected GERD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.310, 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the a veteran physical 
examination, obtained a medical opinion as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran requests service connection for tooth decay.  He 
asserts that the acid reflux from his service-connected GERD 
caused his current tooth decay and loss of teeth.  He noted 
that in early 2005, nighttime acid reflux caused him to grind 
his teeth, thereby breaking several teeth.  

A VA dental examination was conducted in September 2005.  The 
examiner stated that the etiology of the veteran's loss of 
teeth was caries prior to, or early in, service.  The 
examiner was not convinced that any loss of teeth was due to 
acid reflux.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Also, secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  See 38 C.F.R. § 
3.310.

Although the veteran believes that tooth decay is the result 
of his service-connected GERD, his belief alone does not 
constitute probative evidence of such a fact.  The resolution 
of issues which involve medical knowledge, such as the 
diagnosis of disability and determination of medical 
etiology, must be addressed by medically trained individuals.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Greater probative weight is afforded the opinion of the VA 
dental examiner who stated that the veteran's tooth decay and 
resulting lost teeth are the result of long-term periodontal 
disease, not acid reflux due to service-connected GERD.  

Dental treatment of teeth, even extractions, during service 
does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 
Fed. Reg. 15,566 (1997).  Disability compensation may be 
provided for certain specified types of service-connected 
dental disorders (Class I).  See 38 C.F.R. § 17.161(a).  The 
types of dental disorders that may be compensable include 
irreplaceable missing teeth, and disease or damage to the 
jaw.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing 
teeth may be compensable for rating purposes under Diagnostic 
Code 9913 ("loss of teeth, due to loss of substance of body 
of maxilla or mandible without loss of continuity").  
However, the Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  There is no competent evidence that the veteran 
has irreplaceable missing teeth or that his loss of teeth is 
the result of loss of substance of body of maxilla or 
mandible.  There is no competent evidence, nor does the 
veteran contend, that he suffered inservice injury or disease 
of the jaw, or any of the other conditions listed as 
compensable dental and oral conditions under the rating 
schedule.  See 38 C.F.R. § 4.150.  Therefore, he is not 
eligible for compensation or Class I treatment for any dental 
disorder.  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 of this chapter.  
See 38 C.F.R. § 3.381(a).  However, he does not qualify under 
any of the categories relating to VA dental treatment.  See 
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

The preponderance of the evidence is against the claim for 
entitlement to service connection for tooth decay, claimed as 
secondary to service-connected GERD.  There is no doubt to be 
resolved and service connection is not warranted.



ORDER

Service connection for tooth decay, to include as secondary 
to service-connected GERD, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


